 

EXHIBIT 10.1

PERFORMANCE UNIT AWARD AGREEMENT

 

 

THIS AGREEMENT is entered into and effective as of __________ __, 20__ (the
“Date of Grant”), by and between Marten Transport, Ltd. (the “Company”) and
___________ (the “Grantee”).

 

A.     The Company has adopted the Marten Transport, Ltd. 2015 Equity Incentive
Plan (the “Plan”), authorizing the Board of Directors of the Company, or a
committee as provided for in the Plan (the Board or such a committee to be
referred to as the “Committee”), to grant Performance Unit Awards to employees,
consultants, advisors and independent contractors of the Company and its
Subsidiaries.

 

B.     The Company desires to give the Grantee an inducement to acquire a
proprietary interest in the Company and an added incentive to advance the
interests of the Company by granting to the Grantee a Performance Unit Award of
the Company pursuant to the Plan.

 

Accordingly, the parties agree as follows:

 

ARTICLE 1.

GRANT OF AWARD.

 

The Company hereby grants to the Grantee a Performance Unit Award (the “Award”)
consisting of _________ units (the “Award Units”), each of which is a
bookkeeping entry representing the equivalent in value of one share of the
Company’s common stock, $0.01 par value (the “Common Stock”), according to the
terms and subject to the restrictions and conditions set forth herein and as set
forth in the Plan.

 

ARTICLE 2.

VESTING OF AWARD UNITS.

 

2.1     Vesting. As of December 31, ______, ______, ______, ______ and ______
(each, a “Measurement Date”), this Award will vest and become the right to
receive a number of shares of Common Stock equal to the Total Vesting Percentage
(as defined below) multiplied by the number of Award Units subject to this
Award; provided that the Grantee remains in the continuous employ or service
with the Company or any subsidiary from the date hereof through each such
Measurement Date. The “Total Vesting Percentage” is equal to the sum of (a) the
percentage increase, if any, in Company’s net income for the year being measured
over the prior year, as reflected on Company’s audited financial statements for
each such year, rounded to the nearest tenth of a percentage (the “Performance
Vesting Percentage”), plus (b) ten percentage points (the “Service Vesting
Percentage”). The Award Units may vest until 5:00 p.m. (Mondovi, Wisconsin time)
on December 31, _____ (the “Final Measurement Date”). To the extent not vested
as of the Final Measurement Date, the Grantee shall forfeit any non-vested Award
Units. The Performance Vesting Percentage shall not exceed a cumulative total of
50%, and the Service Vesting Percentage shall not exceed a cumulative total of
50%. An example calculation has been provided as Exhibit A for illustrative
purposes only.

 

 

--------------------------------------------------------------------------------

 
 

 

2.2     Committee Adjustments to Vesting. The Committee may adjust the
calculation of the Performance Vesting Percentage applicable to the Award Units
to reflect any unusual or non-recurring events and other extraordinary items,
the impact of charges for restructurings, discontinued operations and the
cumulative effects of accounting or tax changes, each as defined by generally
accepted accounting principles and as identified in the Company’s financial
statements, notes to the financial statements, management’s discussion and
analysis or other filings with the Securities and Exchange Commission by the
Company.

 

2.3     Termination of Employment or Other Service. In the event that the
Grantee’s employment or other service with the Company and all Subsidiaries is
terminated for any reason, the Award Units that have not vested on or by such
date will be terminated and forfeited.

 

2.4     Change in Control.

 

(a)     Impact of Change in Control. If any events constituting a Change in
Control (as defined in the Plan) of the Company occur, and (i) the Company
terminates the Grantee’s employment for any reason other than the Grantee’s
death or Cause, or the Grantee terminates his or her employment with the Company
for Good Reason, and (ii) such termination occurs either within the period
beginning on the date of a Change in Control and ending on the last day of the
24th month that begins after the month during which the Change in Control occurs
or prior to a Change in Control if the Grantee’s termination was either a
condition of the Change in Control or was at the request or insistence of a
person related to the Change in Control, then this Award will become immediately
vested in full and the Grantee will automatically receive settlement or credit
under Article 3 in cash for each Award Unit in an amount equal to the Fair
Market Value (as defined in the Plan) of the Company’s Common Shares immediately
prior to the effective date of such Change in Control of the Company.

 

(b)     Definition of Cause. If the Grantee is party to a Change in Control
Severance Agreement with the Company, the term “Cause” shall be as defined in
such Change in Control Severance Agreement. If the Grantee is not a party to a
Change in Control Severance Agreement with the Company, the term “Cause” shall
be as defined in the Plan.

 

(c)     Definition of Good Reason. If the Grantee is party to a Change in
Control Severance Agreement with the Company, the term “Good Reason” shall be as
defined in such Change in Control Severance Agreement. If the Grantee is not a
party to a Change in Control Severance Agreement with the Company, the term
“Reason” shall mean:

 

(i)     a material diminution in the Grantee’s authority, duties or
responsibilities as an executive of the Company as in effect immediately prior
to the Change in Control (other than, if applicable, any such change directly
attributable to the fact that the Company is no longer publicly owned);

 

(ii)     a material diminution in the Grantee’s base compensation;

 

(iii)     a material diminution in the authority, duties, or responsibilities of
the supervisor to whom the Grantee reports as in effect immediately prior to the
Change in Control, including any requirement that the Grantee report to a
corporate officer or employee instead of reporting directly to the Board if the
Grantee reported directly to the Board immediately prior to the Change in
Control;

 

2

--------------------------------------------------------------------------------

 

 

(iv)     a material diminution in the budget over which the Grantee retains
authority;

 

(v)     a material change in the geographic location at which the Company
requires the Grantee to be based as compared to the location where the Grantee
was based immediately prior to the Change in Control; or

 

(vi)     any other action or inaction by the Company that constitutes a material
breach of any employment agreement between the Company and the Grantee.

 

(vii)     An act or omission will not constitute a “good reason” unless the
Grantee gives written notice to the Company of the existence of such act or
omission within 90 days of its initial existence and the Company fails to cure
the act or omission within 30 days after the notification.

 

2.5     Effects of Actions Constituting Cause. Notwithstanding anything in this
Agreement to the contrary, in the event that the Grantee is determined by the
Committee, acting in its sole discretion, to have committed any action which
would constitute Cause, irrespective of whether such action or the Committee’s
determination occurs before or after termination of the Grantee’s employment
with the Company or any Subsidiary, all rights of the Grantee under the Plan and
this Agreement shall terminate and be forfeited without notice of any kind,
including rights to vested Award Units.

 

ARTICLE 3.

SETTLEMENT OF VESTED AWARD UNITS; issuance of shares of common stock.

 

3.1     Settlement. Except as may otherwise be provided in this Agreement, all
of the vested Award Units will be paid to the Grantee by the March 15
immediately following a Measurement Date. Such Award Units will be paid to the
Grantee in shares of Common Stock (such that one Award Unit equals one share of
Common Stock), provided that any applicable tax obligation pursuant to Article 7
below and such issuance otherwise complies with all applicable law. Prior to the
time the vested Award Units are settled, the Grantee will have no rights other
than those of a general creditor of the Company. The Award Units represent an
unfunded and unsecured obligation of the Company.

 

3

--------------------------------------------------------------------------------

 

 

ARTICLE 4.

RIGHTS AS A STOCKHOLDER.

 

The Grantee will have no rights as a stockholder, including the right to receive
dividends, with respect to any of the Award Units until the Award Units are
settled in shares of Common Stock after vesting, and such shares of Common Stock
are issued to the Grantee.

 

ARTICLE 5.

NONTRANSFERABILITY.

 

Neither this Award nor the Award Units acquired upon vesting may be transferred
by the Grantee, either voluntarily or involuntarily, or subjected to any lien,
directly or indirectly, by operation of law or otherwise, except as provided in
the Plan. Any attempt to transfer or encumber this Award or the Award Units
acquired upon vesting other than in accordance with this Agreement and the Plan
will be null and void and will void this Award.

 

ARTICLE 6.

EMPLOYMENT OR OTHER SERVICE.

 

Nothing in this Agreement will be construed to (a) limit in any way the right of
the Company to terminate the employment or service of the Grantee at any time,
or (b) be evidence of any agreement or understanding, express or implied, that
the Company will retain the Grantee in any particular position at any particular
rate of compensation or for any particular period of time.

 

ARTICLE 7.

WITHHOLDING TAXES.

 

7.1     General Rules. The Company is entitled to (a) withhold and deduct from
future wages of the Grantee (or from other amounts which may be due and owing to
the Grantee from the Company), or make other arrangements for the collection of,
all legally required amounts necessary to satisfy any federal, state or local
withholding and employment-related tax requirements attributable to the
granting, vesting, and settlement of this Award or otherwise incurred with
respect to this Award, (b) withhold shares of Common Stock from the shares
issued or otherwise issuable to the Grantee in connection with this Award,
provided such action does not cause the Incentive Award to become subject to the
requirements of Section 409A of the Code or (c) require the Grantee promptly to
remit the amount of such withholding to the Company before the Settlement Date.
In the event that the Company is unable to withhold such amounts, for whatever
reason, the Grantee must promptly pay the Company an amount equal to the amount
the Company would otherwise be required to withhold under federal, state or
local law.

 

7.2     Special Rules. The Committee may, in its sole discretion and upon terms
and conditions established by the Committee, permit or require the Grantee to
satisfy, in whole or in part, any withholding or tax obligation as described in
Section 7.1 above by electing to tender, or by attestation as to ownership of,
Previously Acquired Shares that have been held for the period of time necessary
to avoid a charge to the Company’s earnings for financial reporting purposes and
that are otherwise acceptable to the Committee. For purposes of satisfying a
Participant’s withholding or employment-related tax obligation, Previously
Acquired Shares tendered or covered by an attestation will be valued at their
Fair Market Value.

 

4

--------------------------------------------------------------------------------

 

 

ARTICLE 8.

SUBJECT TO PLAN.

 

8.1     Terms of Plan Prevail. The Award and the Award Units granted pursuant to
this Agreement have been granted under, and are subject to the terms of, the
Plan. The terms of the Plan are incorporated by reference in this Agreement in
their entirety, and the Grantee acknowledges having received a copy of the Plan.
The provisions of this Agreement will be interpreted as to be consistent with
the Plan, and any ambiguities in this Agreement will be interpreted by reference
to the Plan. In the event that any provision in this Agreement is inconsistent
with the terms of the Plan, the terms of the Plan will prevail.

 

8.2     Definitions. Unless otherwise defined in this Agreement, the terms
capitalized in this Agreement have the same meanings as given to such terms in
the Plan.

 

ARTICLE 9.

MISCELLANEOUS.

 

9.1     Binding Effect. This Agreement will be binding upon the heirs,
executors, administrators and successors of the parties hereto.

 

9.2     Governing Law. This Agreement and all rights and obligations under this
Agreement will be construed in accordance with the Plan and governed by the laws
of the State of Wisconsin without regard to conflicts of law provisions.

 

9.3     Entire Agreement. This Agreement and the Plan set forth the entire
agreement and understanding of the parties hereto with respect to the granting,
vesting, and settlement of this Award and the administration of the Plan and
supersede all prior agreements, arrangements, plans and understandings relating
to the granting, vesting, and settlement of this Award and the administration of
the Plan.

 

9.4     Amendment and Waiver. Other than as provided in the Plan, this Agreement
may be amended, waived, modified or canceled only by a written instrument
executed by the parties hereto or, in the case of a waiver, by the party waiving
compliance.

 

9.5     Captions. The Article, Section and paragraph captions in this Agreement
are for convenience of reference only, do not constitute part of this Agreement
and are not to be deemed to limit or otherwise affect any of the provisions of
this Agreement.

 

9.6     Counterparts. For the convenience of the parties hereto, this Agreement
may be executed in any number of counterparts, each such counterpart to be
deemed an original instrument, and all such counterparts together to constitute
the same agreement.

 

5

--------------------------------------------------------------------------------

 

 

The parties to this Agreement have executed this Performance Unit Award
Agreement effective the day and year first above written.

 

 

Marten Transport, Ltd.

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

Its 

 

 

          GRANTEE                  

 

6

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Example (for illustrative purposes only): For this example, please make the
following assumptions: the first Measurement Date begins on December 31, 2020,
the Award grant was for 1,000 Award Units, and the Grantee was continuously
employed by the Company. In this example, the Company will provide the Grantee
directly with 950 shares of Common Stock. Vested Award Units will be paid in
shares of Common Stock or by the March 15 immediately following the Measurement
Date.

 

 

 

Year

Net Income

Net Income

Change Year

over Year

Performance

Vesting

Percentage

Service

Vesting

Percentage

 

Total Vesting

Percentage

Vested

Award Units

Base Year

           

December 31, 2019

$36,000,000

N/A

N/A

N/A

N/A

N/A

Vesting Years

           

December 31, 2020

$39,600,000

10%

10%

10%

20%

200

December 31, 2021

$39,600,000

0%

0%

10%

10%

100

December 31, 2022

$35,640,000

(10%)

0%

10%

10%

100

December 31, 2023

$40,986,000

15%

15%

10%

25%

250

December 31, 2024

$49,183,000

20%

20%

10%

30%

300

 

Total:

 37%*

45%

50%

95%

950

 

*Cumulative change from Base Year.

 

 

7